Title: Samuel Tufts to John Adams, 6 January 1778
From: Tufts, Samuel
To: Adams, John


      
       Hond. Sr.
       Newburyport the 6 Jany. 1778
      
      Inclosed you have a letter from Saml. Moody Esqr. dated the 5th. Inst. came to my hands by his Brother, unsealed. You will therein read his propossals respecting your son. If you should send him, I shall be ready to offer him my Service so far as lays in my power, in any respect, to make his life happy in his Absence from his Friends.
      
      The Owners and Agents of the Civel Usage have followed your Advice to me respecting the Unloading the Prize Brigantine Lafortune. As Capt. Bertrand declined giving his Consent to Takeing out the goods, had the goods been taken out upon her Arrival, I Imagine it would have been a means of saving many Thousands of Dollars to the Concerned. The Next Superior Court, Which you with Messrs. Lowell and Parsons will Attend in our behalf, Will (I suppose) decide the Dispute, between the Captain and those Concerned in the Prize.—With my complements to Mrs. Adams and all friends, I am Sr. your Honor’s Obedt. Hume. sert.,
      
       Samll. Tufts
      
      
       Mrs. Tufts desires her Compliments to be deliverd to Mrs. Adams &c.
      
     